Citation Nr: 1452008	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder, not otherwise specified (NOS).

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for memory loss.

7.  Entitlement to an initial compensable rating for bruxism. 

8.  Entitlement to an initial compensable rating for headaches.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from May 1998 to July 1998 and active military service from October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, June 2012, and February 2013 rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska.  

The issues of service connection for memory loss and a TBI and the initial rating claims being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed August 2009 rating decision, the RO denied service connection for PTSD on the basis that no there was no evidence of a diagnosis.  

2.  Evidence received after the August 2009 denial, particularly VA treatment records showing a diagnosis of PTSD related to the Veteran's military service, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the underlying claim.
3.  The Veteran's personnel records show that he received the Combat Action Badge for his service in Iraq.

4.  VA psychiatric examinations in October 2011 and April 2012 both show that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.

5.  The April 2012 VA examiner provided a diagnosis of anxiety disorder, NOS; in a May 2012 addendum opinion, the examiner opined that it appeared to be at least as likely as not due to situational stressors as to combat, indicating at least a 50/50 probability that the Veteran's anxiety disorder, NOS is related to combat. 

6.  VA treatment records beginning in November 2011 show that he has an Axis I diagnosis of PTSD by a physician based on his military service while stationed in Iraq.

7.  The diagnoses by the VA examiners and treating physicians were all formed after examining and interviewing the Veteran; the diagnoses are accorded equal probative weight as to whether the Veteran in fact has PTSD.  

8.  Affording the Veteran the benefit-of-the-doubt, and based on the VA treatment records showing a diagnosis of PTSD, it is at least as likely as not that he has PTSD that is related to his military service.

9.  Affording the Veteran the benefit-of-the-doubt, and based on the April 2012 VA examiner's opinion regarding the Veteran's anxiety disorder, NOS, it is at least as likely as not that his anxiety disorder, NOS is related to his military service.

10.  The Veteran has not had a chronic dizziness disorder at any time since filing his claim for compensation.

11.  The Veteran is currently service-connected for bruxism.

12.  The Veteran was diagnosed with a cervical muscle strain on the right side at an April 2012 VA examination; the examiner opined that it was at least as likely as not that the Veteran's right-sided upper neck discomfort was a continuation/extension of his temporomandibular (TM) joint pain.  

13.  Although VA treatment records do not show the diagnosis of a cervical spine disorder, when affording the Veteran the benefit-of-the-doubt, and based on the April 2012 VA examiner's diagnosis of a cervical muscle strain on the right side and positive nexus opinion, it is at least as likely as not that his cervical muscle strain on the right side is secondary to his service-connected bruxism.


CONCLUSIONS OF LAW

1.  The RO's August 2009 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final August 2009 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

4.  The criteria for service connection for anxiety disorder, NOS have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

5.  Dizziness was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  The criteria for service connection for a cervical muscle strain on the right side as secondary to the service-connected bruxism have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is granting in full the petition to reopen as well as the underlying service connection claim, in addition to the claims for service connection for anxiety disorder, NOS and a neck disorder, no further discussion of VA's duties to notify and assist with respect to these issues is necessary.

As for the issue of service connection for dizziness being decided, the Veteran was notified in a letter dated in February 2012 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained some of the Veteran's personnel records, post-service medical records, and also secured examinations in furtherance of his claim.  The Veteran's service treatment records (STRs) except for his March 1997 enlistment examination and his complete personnel records are not of record.  Memorandums dated in April 2009 and August 2009 set forth the RO's efforts to obtain the Veteran's STRs and complete personnel records and shows that they were unavailable.  The Veteran was notified that his records were unavailable and invited to submit any records he had in his possession; no additional records were received.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

Pertinent VA examinations were obtained in October 2011 with an addendum opinion in October 2012.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for dizziness adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

For the reasons set forth in the findings of fact for the petition to reopen and the underlying issue of service connection for PTSD, as well as the issues of service connection for anxiety disorder, NOS and a neck disorder, the Board is granting those issues.  Accordingly, the following analysis will focus on the claim of service connection for dizziness being denied.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2002).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As noted above, the Veteran's STRs except for his March 1997 enlistment examination are not of record.  The March 1997 examination revealed a clinically normal neurologic system.  The Veteran's contentions throughout this appeal show that he reported incurring injuries due to explosions from improvised explosive devices (IEDs).  

Post-service treatment records reveal no complaints of dizziness or any diagnosis of a chronic dizziness disorder.  

The Veteran was afforded neurocognitive testing in connection with VA examinations in October 2011.  The report does not show that he indicated having dizziness.  In the VA TBI examination that month, the Veteran did not report having dizziness.  The examiner indicated that the Veteran did not have any subjective symptoms or any neurological conditions or residuals attributable to a TBI such as Meniere's disease.  There is no indication in the October 2011 VA psychiatric and TBI examinations that the Veteran had a chronic dizziness disorder.

A VA examination opinion was obtained in October 2012 from the October 2011 TBI examiner.  The examiner opined that the Veteran's dizziness appeared less likely incurred in or caused by an explosion in service.  The examiner reported that the reasoning was that because much of the Veteran's records concerning clinical care really did not mention any complaints of dizziness in the past.  The examiner noted that they reviewed those records as far back as 2008 (the Board observes the earliest treatment records in the claims file are dated in 2008).  The examiner reported that all of the review of systems made no mention of dizziness.  The examiner also observed that closed head injuries had not occurred.  The examiner opined that if dizziness were truly an issue, then clinical visits would make some mention of them; they had not.  The examiner reported that there had been no specific ear, nose and throat (ENT) visits for dizziness.  The examiner concluded that it appeared less likely that the Veteran's dizziness was incurred in or caused by an explosion during service.

Based on a review of the evidence, the Board concludes that service connection for dizziness is denied.  Although the Veteran reportedly had in-service injuries and participated in combat, a clinically diagnosed dizziness disorder has not been shown at any time since the claim for service connection.  No chronic disability manifested by dizziness has been shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a clinically diagnosed dizziness disorder at any time during the appeal period.  

The Veteran is competent to report having dizziness.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that he has been clinically diagnosed with any dizziness disorder at any time during the appeal period.  As discussed above, none of the Veteran's treatment records or pertinent VA examinations show complaints of dizziness.  The October 2011 TBI examiner provided a negative nexus opinion confirming that the Veteran did not complain of dizziness post-service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the diagnosis of a dizziness disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for dizziness in December 2011 has a dizziness disorder been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for dizziness.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for dizziness is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for anxiety disorder, NOS is granted.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for a cervical muscle strain on the right side as secondary to the service-connected bruxism is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  In December 2013, the Veteran's representative submitted an authorization form to obtain additional treatment records pertaining to his claims for service connection for memory loss and an initial compensable rating for headaches.  Regarding the service connection claims, as the Veteran's treatment records and examinations reflect complaints of memory loss and as he has contended that his memory loss may be secondary due to a TBI, records pertaining to his memory loss could be relevant as to his TBI claim.  As the Veteran's headaches were granted service connection as secondary to his bruxism, those records may also be pertinent to the severity of his bruxism.  Therefore, a remand of these issues is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran has received from the VA Nebraska-Western Iowa Healthcare System; from Dr. P.W.; and from any other providers identified by the Veteran.  If the release of information form received in December 2013 for the private physician identified has expired, then obtain a new form to procure those records.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


